Filed 11/30/20 P. v. Rocha CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (Calaveras)
                                                            ----




THE PEOPLE,                                                                                  C090198

                   Plaintiff and Respondent,                                       (Super. Ct. No. F3428A)

         v.

DANIEL MAURICE LESSIUE ROCHA,

                   Defendant and Appellant.




         In 2007, defendant Daniel Maurice Rocha was convicted of first degree murder.
In 2019, defendant filed a petition for resentencing under newly enacted Penal Code1
section 1170.95, which was enacted as part of Senate Bill No. 1437 (2017-2018 Reg.
Sess.) (Stats. 2018, ch. 1015) (Senate Bill No. 1437).
         The trial court denied defendant’s petition on the basis that Senate Bill No. 1437
unconstitutionally amended Proposition 115 (Prop. 115, as approved by voters, Primary


1        Further undesignated statutory references are to the Penal Code.

                                                             1
Elec. (June 5, 1990)) and Proposition 7 (Gen. Elec. (Nov. 7, 1978) text of Prop. 7) and
violated Marsy’s Law. On appeal, defendant argues the trial court should have reached
the merits of his petition because Senate Bill No. 1437 is constitutional.
       Consistent with our recent decision, People v. Superior Court (Ferraro) (2020)
51 Cal.App.5th 896 (Ferraro), and the unanimous conclusion of other appellate courts
that have addressed the issue, we conclude Senate Bill No. 1437 is not an invalid
amendment of either Proposition 7 or Proposition 115, and did not violate the separation
of powers doctrine, or the provisions of the Victims’ Bill of Rights Act of 2008, also
known as Marsy’s Law (Prop. 9, as approved by voters, Gen. Elec. (Nov. 4, 2008). (See,
e.g., People v. Bucio (2020) 48 Cal.App.5th 300 (Bucio); People v. Cruz (2020)
46 Cal.App.5th 740 (Cruz); People v. Solis (2020) 46 Cal.App.5th 762 (Solis); People v.
Lamoureux (2019) 42 Cal.App.5th 241 (Lamoureux); People v. Superior Court (Gooden)
(2019) 42 Cal.App.5th 270 (Gooden); People v. Johns (2020) 50 Cal.App.5th 46
(Johns).) We reverse the trial court’s order and remand for further proceedings.
                   PROCEDURAL AND FACTUAL BACKGROUND
       Defendant and another man broke into a home and shot and killed one of the
residents. Following a jury trial, defendant was convicted of first degree murder. We
affirmed the conviction, and the judgment became final in 2010.
       In 2019, defendant filed a petition for resentencing under newly enacted
section 1170.95. The district attorney opposed the petition, arguing Senate Bill No. 1437,
and, consequently, section 1170.95, was unconstitutional. In particular, the district
attorney argued Senate Bill No. 1437 unconstitutionally amended Proposition 7 and
Proposition 115, and violated the separation of powers doctrine and Marsy’s Law.
Defendant filed opposition arguing Senate Bill No. 1437 was constitutional and the trial
court should resolve the petition on the merits. After considering the briefs of the parties
and oral argument, the trial court concluded Senate Bill No 1437 did not violate Marsy’s
Law, but was unconstitutional as a violation of separation of powers, and improperly

                                              2
amended both Propositions 7 and 115. Accordingly, the trial court denied defendant’s
section 1170.95 petition.
                                       DISCUSSION
       The district attorney argues Senate Bill No. 1437 is unconstitutional because it
(1) unlawfully amended Propositions 7 and 115; (2) violates the separation of powers
doctrine; and (3) violates Marsy’s Law. We recently addressed, and rejected, virtually
identical claims regarding amending Propositions 7 and 115. (Ferraro, supra,
51 Cal.App.5th at p. 896.) Moreover, as to each of the additional issues raised in this
appeal, virtually identical issues, arguments, and authorities have been raised and
unanimously rejected by numerous appellate districts. (See, e.g., Gooden, supra,
42 Cal.App.5th at p. 270; Lamoureux, supra, 42 Cal.App.5th at p. 241; Johns, supra,
50 Cal.App.5th at pp. 69-70; Bucio, supra, 48 Cal.App.5th at p. 300.) We agree fully
with Ferraro, Bucio, Gooden, Johns, and Lamoureux and adopt their analyses here. We
briefly outline their core holdings, which apply fully here.2
       “We review de novo questions of statutory construction and the determination of a
statute’s constitutionality.” (Stennett v. Miller (2019) 34 Cal.App.5th 284, 290; People v.
Armogeda (2015) 233 Cal.App.4th 428, 435.) We begin “ ‘with the presumption that the
Legislature acted within its authority.’ ” (People v. DeLeon (2017) 3 Cal.5th 640, 651.)
“[O]ne of the fundamental principles of our constitutional system of government is that a
statute, once duly enacted, ‘is presumed to be constitutional. Unconstitutionality must be
clearly shown, and doubts will be resolved in favor of its validity.’ ” (Lockyer v. City and
County of San Francisco (2004) 33 Cal.4th 1055, 1086.) “ ‘Unless conflict with a



2       The district attorney requests we take judicial notice of our records in the prior
appeal of this case, People v. Rocha C057538/C057715, September 1, 2009, and that
nonpublished opinion, the ballot materials for Proposition 7 and Proposition 115, and
legislative history materials of Senate Bill No. 1437. We deny the request. (People v.
Perskie (1977) 70 Cal.App.3d 486, 493.)

                                              3
provision of the state or federal Constitution is clear and unquestionable, we must uphold
the [statute].’ ” (Amwest Surety Ins. Co. v. Wilson (1995) 11 Cal.4th 1243, 1252.)
       Effective January 1, 2019, Senate Bill No. 1437 was enacted to “amend the felony
murder rule and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the actual killer, did
not act with the intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) It
accomplished this by amending section 188, which defines malice, to add a requirement
that all principals to a murder must act with express or implied malice to be convicted of
that crime. (Stats. 2018, ch. 1015, § 2.) It also amended section 189, which defines the
degrees of murder, by adding a condition to the felony-murder rule. Thus, in order to be
convicted of felony murder, a defendant who was neither the actual killer nor a direct
aider and abettor to the murder must have been a major participant in the underlying
felony who acted with reckless indifference to human life. (Stats. 2018, ch. 1015, § 3;
see People v. Martinez (2019) 31 Cal.App.5th 719, 723.)
       As relevant here, Senate Bill No. 1437 also established a procedure for the
defendants previously convicted of murder to seek resentencing if they believe they could
not currently be convicted of that crime under the newly amended provisions of
sections 188 and 189. (Senate Bill No. 1437, § 4 [enacting newly codified § 1170.95].)
Section 1170.95 thereby allows those “convicted of felony murder or murder under a
natural and probable consequences theory . . . [to] file a petition with the court that
sentenced the petitioner to have the petitioner’s murder conviction vacated and to be
resentenced on any remaining counts . . . .” (§ 1170.95, subd. (a).)
                                                  I
                                      Propositions 7 And 115
       Proposition 7 “was approved by voters in a statewide election in November 1978.
The statutory changes it made can be grouped into two categories: (1) it increased the

                                              4
penalties for first and second degree murder by amending section 190 [citation]; and (2) it
sought to strengthen and expand California’s death penalty with amendments to sections
190.1 through 190.5 [citation]. [¶] Prior to the passage of Proposition 7, a first degree
murder conviction was punishable by life imprisonment with the possibility of parole
after seven years. A defendant convicted of second degree murder could be sentenced to
five, six, or seven years in prison. Proposition 7 increased the punishment for first degree
murder to life imprisonment with the possibility of parole after 25 years, and the penalty
for second degree murder was increased to life imprisonment with the possibility of
parole after 15 years.” (Cruz, supra, 46 Cal.App.5th at pp. 753-754.)
       Proposition 115 “made several changes to criminal law and procedure when
passed by voters in 1990. [Citation.] Pertinent here is its amendment to section 189,
wherein it added five more serious felonies (kidnapping, train wrecking, and three sex
offenses [§§ 286, 288a, 289]) to the list of felonies for first degree felony-murder
liability. [Citation.] The ‘Analysis by the Legislative Analyst’ informed voters that
among the ‘numerous significant and complex changes’ Proposition 115 would make to
criminal law, it would expand ‘the definition of first-degree murder to include murder
committed during the commission or attempted commission of additional serious
crimes.’ ” (Cruz, supra, 46 Cal.App.5th at p. 759.)
       Proposition 115 also “ ‘revised the scope of capital liability for aiding and abetting
felony murders’ by amending section 190.2 to indicate that for first degree felony murder
‘ “every person, not the actual killer, who, with reckless indifference to human life and as
a major participant’ ” aids or abets the crime may be convicted of special circumstance
murder.” (Cruz, supra, 46 Cal.App.5th at p. 759.)
       Article II, section 10, subdivision (c) of the California Constitution prohibits the
Legislature from amending a statute enacted through voter initiative without “approval of
the electorate unless the initiative measure itself permits amendment or repeal without
voter approval.” (People v. Cooper (2002) 27 Cal.4th 38, 44.) “[A]n amendment [is] ‘a

                                              5
legislative act designed to change an existing initiative statute by adding or taking from it
some particular provision.’ ” (People v. Superior Court (Pearson) (2010) 48 Cal.4th 564,
571.) Even so, not all new legislation that “concerns the same subject matter as an
initiative” is necessarily an amendment. (Ibid.) “[T]he Legislature remains free to enact
laws addressing the general subject matter of an initiative, or a ‘related but distinct area’
of law that an initiative measure ‘does not specifically authorize or prohibit.’ ” (People
v. Kelly (2010) 47 Cal.4th 1008, 1026, fn. 19; accord, Pearson, at p. 571.) “This is the
principle that guides the outcome in this proceeding. As the appellate court in Gooden
explained, ‘Senate Bill 1437 presents a classic example of legislation that addresses a
subject related to, but distinct from, an area addressed by an initiative.’ (Gooden, supra,
42 Cal.App.5th at p. 282; accord Cruz, supra, 46 Cal.App.5th at p. 756.) Senate Bill
1437 does not alter the punishment for murder, but the offense.” (Ferraro, supra,
51 Cal.App.5th at pp. 910-911.)
       Senate Bill No. 1437 did not amend Proposition 7 because it did not “address the
same subject matter.” (Gooden, supra, 42 Cal.App.5th at p. 282.) Senate Bill No. 1437
does not speak to the penalties for murder; rather, it amends the mental state required for
murder. The definition of a criminal offense is a distinct concept from the punishment
for that offense. (Ferraro, supra, 51 Cal.App.5th at p. 911.) While the changes
introduced by Proposition 7 “increased the punishment for murder” by amending
section 190, Senate Bill No. 1437 “neither sets nor prohibits a punishment for any type of
murder. The punishment applicable to a murder conviction remains the same.” (Ferraro,
at pp. 909, 911; see also Cruz, supra, 46 Cal.App.5th p. 754.) That is, Senate Bill
No. 1437 does not prohibit what Proposition 7 authorizes, nor does it authorize what
Proposition 7 prohibits. (Gooden, at p. 282, citing Appendix v. New Jersey (2000)
530 U.S. 466 [147 L.Ed.2d 435]; Ferraro, at p. 911.)
       Neither does Proposition 7 prevent any amendment of sections 187, 188, or 189.
(Ferraro, supra, 51 Cal.App.5th at pp. 912-914.) The language of Proposition 7 refers

                                              6
generally to “persons found guilty of first degree and second degree murder”; it does not
make “specific reference to the provisions of sections 187, 188, or 189.” (Ferraro, at
p. 912.) “A reference to persons found guilty of first degree and second degree murder is
not a specific reference to the provisions of sections 187, 188, or 189 but a general
reference to a body of laws. (Gooden, supra, 42 Cal.App.5th at pp. 282-284.)” (Ferraro,
at p. 912.) “[T]he concepts of first and second degree murder are broader than sections
187 through 189 and even statutory law in general. Thus, a reference to persons found
guilty of first degree and second degree murder is a general reference and includes any
later changes to the law.” (Ferraro, at p. 912.)
       As it did with respect to Proposition 7, “the Legislature has acted in an area
related, but distinct from the one addressed in Proposition 115.” (Ferraro, supra,
51 Cal.App.5th at p. 916.) “Proposition 115 amended section 189 to add select crimes to
the list of predicate offenses for first degree felony-murder liability.” (Bucio, supra,
48 Cal.App.5th at p. 311.) Senate Bill No. 1437 “did not augment or restrict the list of
predicate felonies on which felony murder may be based. Rather, it amended the mental
state necessary for murder, which is ‘a distinct topic not addressed by Proposition 115’s
text or ballot materials.’ (Gooden, at p. 287.)” (Bucio, at p. 312; see also Cruz, supra,
46 Cal.App.5th at p. 760 [“While the Legislature cannot remove Proposition 115’s five
felonies from the list for first degree felony-murder liability, it can limit liability for
accomplices under the felony-murder rule”].) The Legislature is not prohibited from
addressing accomplice liability for felony murder in Senate Bill No. 1437 merely because
accomplice liability in capital cases was addressed in Proposition 115. (Cruz, at pp. 759-
760.) Senate Bill No. 1437’s limitations on accomplice liability “in section 189 is an area
of law related to but distinct from accomplice liability in special circumstance murder in
section 190.2” and “Senate Bill 1437 did not improperly amend Proposition 115 by
adding such restrictions to felony murder in section 189.” (Cruz, at p. 760.)



                                                7
       “[T]he Legislature’s enactment of Senate Bill 1437 has not undone what the voters
accomplished with Proposition 7 or Proposition 115 and therefore the legislation does not
violate the [C]onstitution. Senate Bill 1437 addresses the elements of murder, an area
related to but distinct from the penalty for murder set by voters in Proposition 7. Nothing
in the language of Proposition 7 nor its ballot materials evidences an intent by the voters
to prohibit the Legislature from refining the elements of murder, namely limiting
accomplice liability under the natural and probable consequences doctrine or felony-
murder rule. Nor did the voters so limit the Legislature with the passage of
Proposition 115.” (Cruz, supra, 46 Cal.App.5th at p. 747; cf. People v. Powell (2018)
5 Cal.5th 921, 943 [the power to define crimes is vested in the Legislature].)
       Senate Bill No. 1437 does not authorize anything prohibited by Propositions 7 or
115, nor prohibit anything authorized by the voters in these two initiatives. (Solis, supra,
46 Cal.App.5th at p. 769.) After reviewing the text and ballot materials for Proposition 7
and Proposition 115, we joined the other appellate courts that have addressed this issue
and concluded “that Senate Bill 1437 is not an invalid amendment of either Proposition 7
or 115 because the legislation did not add to or take away from any provision in either
initiative.” (Ferraro, supra, 51 Cal.App.5th at p. 902, citing Bucio, supra,
48 Cal.App.5th at pp. 311-312; Cruz, supra, 46 Cal.App.5th at p. 747; Solis, at p. 769;
Lamoureux, supra, 42 Cal.App.5th at p. 251; Gooden, supra, 42 Cal.App.5th at p. 275.)
The district attorney offers nothing to persuade us to change these conclusions.
                                                  II
                                       Separation Of Powers
       The district attorney also argues section 1170.95 impairs a core function of the
judiciary because it provides for the retroactive reopening of final judgments.
Specifically, the district attorney argues by failing to distinguish between prisoners
serving final and nonfinal sentences, and permitting prisoners serving final sentences to
seek relief, the Legislature impaired the judiciary’s core function of resolving

                                              8
controversies between parties. This argument was rejected in Bucio and Lamoureux. We
agree with the analysis on this point as well.
       “ ‘The California Constitution establishes a system of state government in which
power is divided among three coequal branches (Cal. Const., art. IV, § 1 [legislative
power]; Cal. Const., art. V, § 1 [executive power]; Cal. Const., art. VI, § 1 [judicial
power]), and further states that those charged with the exercise of one power may not
exercise any other (Cal. Const., art. III, § 3).’ (People v. Bunn (2002) 27 Cal.4th 1, 14
. . . (Bunn).)” (Lamoureux, supra, 42 Cal.App.5th at p. 252.) Each branch is vested
“with certain essential or core functions that ‘may not be usurped by another branch.’
(Bunn, at p. 14) ‘Protection of those core functions is guarded by the separation of
powers doctrine and is embodied in a constitutional provision, which states that one
branch of state government may not exercise the powers belonging to another branch.’
(Perez v. Roe 1 (2006) 146 Cal.App.4th 171, 176-177 . . . ; Cal. Const., art. III, § 3.)”
(Johns, supra, 50 Cal.App.5th at p. 66.)
       A determination of whether one branch of government has misappropriated a core
or essential function of another requires we consider the pertinent roles of the branches at
issue. “ ‘A core function of the Legislature is to make statutory law, which includes
weighing competing interests and determining social policy.’ ” (Johns, supra,
50 Cal.App.5th at p. 66). Encompassed within that core function is the responsibility of
defining crimes and prescribing punishments. (Lamoureux, supra, 42 Cal.App.5th at
p. 252) “ ‘A core function of the judiciary is to resolve specific controversies between
parties.’ [Citation.] In performing this function, ‘courts interpret and apply existing
laws.’ ” (Johns, at pp. 66-67.) “The function of resolving specific controversies between
parties includes the power to dispose of criminal charges filed by and on behalf of the
People.” (Lamoureux, at p. 253.) Because the powers of the branches are interrelated
and interdependent, the actions of one may significantly affect those of another.
Accordingly, separation of powers is violated only “ ‘when the actions of a branch of

                                                 9
government defeat or materially impair the inherent functions of another branch.’ ”
(Ibid.)
          The district attorney is correct that under section 1170.95, petitioners may obtain
relief irrespective of whether their murder convictions were final as of January 1, 2019.
(Lamoureux, supra, 42 Cal.App.5th at p. 257.) But the bill does not intrude on a core
function of the judiciary by allowing prisoners serving final sentences to seek relief.
“[W]here legislation reopening a final judgment of conviction is no ‘risk to individual
liberty interests’ and provides ‘potentially ameliorative benefits to the only individuals
whose individual liberty interests are at stake in a criminal prosecution,’ such legislation
is permissible. ([Lamoureux, supra, at p. 261] [citing to several cases recognizing that
reopening of final judgments do not violate the separation of powers]; compare ibid. with
People v. Bunn (2002) 27 Cal.4th 1 . . . and People v. King (2002) 27 Cal.4th 29 . . .
[where legislation authorized the refiling of charges against a previously acquitted
defendant].)” (Bucio, supra, 48 Cal.App.5th at p. 314.) Thus, to the extent retroactive
reopening of final judgments implicates individual liberty interests, section 1170.95 does
not present any risk to those interests. (Lamoureux, at p. 261.) “On the contrary, it
provides potentially ameliorative benefits to the only individuals whose individual liberty
interests are at stake in a criminal prosecution,” the criminal defendant. (Ibid.) Also, the
legal landscape is rife with legislation allowing petitioners to reopen final judgments of
conviction without regard to their finality as of the effective date of the legislation, for
example, Propositions 36 and 47. (Lamoureux, at pp. 262-263.) The “ ‘prevalence of
such legislation . . . confirms there is nothing especially unique about section 1170.95,
which appears . . . to constitute a legitimate and ordinary exercise of legislative
authority.’ (Lamoureux, at p. 263.)” (Bucio, at p. 314; see also Johns, supra,
50 Cal.App.5th at p. 68.)
                                                    III



                                               10
                                        Marsy’s Law
       The district attorney contends the resentencing provisions of Senate Bill No. 1437
directly conflict with Marsy’s Law. The district attorney argues Senate Bill No. 1437
violates victims’ rights to finality of judgments, as protected in Marsy's Law, and
deprives victims of their right to safety by failing “ ‘to have the safety of the victim, the
victim’s family, and the general public considered before any parole or other post-
judgment release decision is made.’ ”
       “Marsy’s Law strengthened ‘a “broad spectrum of victims’ rights” ’ by amending
the California Constitution and adding provisions to the Penal Code. [Citation.] The
initiative added numerous specific victims’ rights to the Constitution, including (relevant
here) the rights ‘[t]o a speedy trial and a prompt and final conclusion of the case and any
related post-judgment proceedings’ and ‘[t]o have the safety of the victim, the victim’s
family, and the general public considered before any parole or other post-judgment
release decision is made.’ (Cal. Const., art. I, § 28, subd. (b)(9), (b)(16).)” (Johns, supra,
50 Cal.App.5th at p. 68.) Article I, section 28, subdivision (a)(6) of the California
Constitution provides that “ ‘[v]ictims of crime are entitled to finality in their criminal
cases. Lengthy appeals and other [postjudgment] proceedings that challenge criminal
convictions . . . and the ongoing threat that the sentences of criminal wrongdoers will be
reduced, prolong the suffering of crime victims for many years after the crimes
themselves have been perpetrated. This prolonged suffering . . . must come to an end.”
(Bucio, supra, 48 Cal.App.5th at pp. 312-313.) To promote finality, Marsy’s Law
“substantially amended Penal Code provisions pertaining to parole.” (Lamoureux, supra,
42 Cal.App.5th at p. 264; see Voter Information Guide, Gen. Elec., supra, text of Prop. 9,
§§ 5.1-5.3, pp. 130-132, amending Pen. Code, §§ 3041.5, 3043, 3044.) However,
Marsy's Law “did not foreclose post-judgment proceedings altogether.” (Lamoureux, at
p. 264.) Instead, it “expressly contemplated the availability of such postjudgment
proceedings,” by referring to “ ‘parole [and] other post-conviction release proceedings,’ ”

                                              11
and to “ ‘post-conviction release decision[s],’ ” in general. (Id. at pp. 264-265; see Cal.
Const., art. I, § 28, subd. (b)(7) & (8).)
       The Bucio, Lamoureux and Johns courts also addressed and rejected the additional
claim that section 1170.95 conflicts with the victims’ rights provisions of “Marsy’s Law.”
(Cal. Const, art. I, § 28, subd. (a)(6).) (Bucio, supra, 48 Cal.App.5th at p. 312;
Lamoureux, supra, 42 Cal.App.5th at pp. 264-265; Johns, supra, 50 Cal.App.5th at
pp. 68-69.) We agree with the reasoning and analysis in those cases.
       Marsy’s Law established a victim’s right to prompt and final conclusion to
postjudgment proceedings; it did not foreclose postjudgment proceedings altogether.
(Lamoureux, supra, 42 Cal.App.5th at p. 265.) “Although we recognize we should, as a
general matter, afford Marsy’s Law ‘a broad interpretation protective of victims’ rights’
[citation], we decline to interpret the law so broadly to find that voters intended to impede
the Legislature from creating new postjudgment proceedings.” (Johns, supra,
50 Cal.App.5th at p. 69.) “It would be anomalous and untenable for us to conclude, as
the [district attorney] impliedly suggest[s], that the voters intended to categorically
foreclose the creation of any new postjudgment proceedings not in existence at the time
Marsy’s Law was approved simply because the voters granted crime victims a right to a
‘prompt and final conclusion’ of criminal cases.” (Lamoureux, at p. 265.)
       Nor does Senate Bill No. 1437 deprive victims of safety-related rights because
trial courts may consider that factor when resentencing the defendant on any remaining
counts. (Lamoureux, supra, 42 Cal.App.5th at pp. 265-266.) Even assuming the
disposition of resentencing petition under Senate Bill No. 1437 is a postjudgment release
decision, if the trial court concludes a petitioner is entitled to have his or her murder
conviction vacated and the sentence recalled, it must “then resentence the petitioner on
any remaining counts. (§ 1170.95, subd. (d)(1).) Upon resentencing, the court may
weigh the same sentencing factors it considers when initially sentencing a defendant,
including whether the defendant presents ‘ “a serious danger to society” and “[a]ny other

                                              12
factors [that] reasonably relate to the defendant or the circumstances under which the
crime was committed.” [Citation.]’ (Lamoureux, supra, 42 Cal.App.5th at p. 266; see
Cal. Rules of Court, rule 4.421(b)(1), (c).) The trial court’s ability to consider these
factors ‘ensures the safety of the victim, the victim’s family, and the general public are
“considered,” as required by Marsy’s Law.’ (Ibid.)” (Bucio, supra, 48 Cal.App.5th at
p. 313; see also Johns, supra, 50 Cal.App.5th at p. 69.)
       In the end, the arguments advanced by the district attorney in this case are
identical to those that have been rejected in Ferraro, Bucio, Cruz, Solis, Lamoureux,
Gooden, and Johns. The district attorney has offered nothing to convince us those
decisions are incorrect, and we see no reason to depart their analyses and conclusion that
Senate Bill No. 1437 is constitutional. Therefore, we conclude the trial court erred by
denying defendant’s section 1170.95 petition.
                                       DISPOSITION
       The order denying defendant’s petition for resentencing is reversed and the matter
is remanded for further proceedings under section 1170.95. We express no opinion how
the court should rule at those proceedings.


                                                   /s/
                                                   Robie, J.

We concur:


/s/
Raye, P. J.


/s/
Hull, J.




                                              13